UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8160


SENNAYI TEOUME-LESSANE,

                  Petitioner - Appellant,

             v.

JEFFREY BOLYARD, Acting Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District   of  West   Virginia,  at  Wheeling.     Frederick P.
Stamp, Jr., Senior District Judge. (5:07-cv-00159-FPS-JES)


Submitted:    July 23, 2009                 Decided:   August 3, 2009


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sennayi Teoume-Lessane, Appellant Pro Se.    Rita R. Valdrini,
Assistant United States Attorney, Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sennayi   Teoume-Lessane,         a     federal      prisoner,    appeals

the district court’s order accepting the recommendation of the

magistrate      judge    and    denying    relief      on     his   28 U.S.C.     §    2241

(2006)    petition.        We    have     reviewed      the    record     and    find    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            Teoume-Lessane v. Bolyard, No. 5:07-cv-

00159-FPS-JES      (N.D.W.      Va.   Sept.      17,   2008).        We   deny   Teoume-

Lessane’s motion for appointment of counsel and deny his motion

to expedite as moot.            We dispense with oral argument because the

facts    and    legal    contentions       are    adequately        presented     in    the

materials      before    the     court    and    argument       would     not    aid    the

decisional process.

                                                                                 AFFIRMED




                                            2